ALLOWANCE
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Responsive to the Applicant’s initiated interview conducted on October 26, 2020, the independent claims 1 and 10 are amended to incorporate subject matters from dependent claims 3 & 4, and 12 & 13, respectively. Upon further search and consideration, claims 1 and 10 are found allowable over the prior arts as follows:
As per claim 1, the primary reason for allowance of claim 1 is the inclusion of the limitation “schedule a refresh command for the particular page to be transmitted after the initial read command is transmitted and before a period of time elapses from the performance of the pre-charge operation”. 
As per claim 10, the primary reason for allowance of claim 10 is the inclusion of the limitations “based on a page activation time, placing by the memory controller circuit into a command buffer, one or more read commands to access the particular page, wherein placement of a particular read command determines when the particular read command for the particular page is sent to the memory circuit; including, by the memory controller circuit with a final read command of the one or more read commands, an indication to perform a pre-charge operation to close the particular page; and placing, by the memory controller circuit into the command buffer, a refresh command for the particular page to be sent a period of time after the pre-charge operation”.

Claims 17-20 are previously allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thanh D Vo/Examiner, Art Unit 2139     

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139